DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 December 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “There is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 5378145) (“Ono”).
Claim 1: a transfer arm (84) to which a pick (88) is attached; and an inclination adjusting mechanism (82/78) disposed below the transfer arm and configured to adjust an inclination of the transfer arm (rotation arrow in FIG. 5), wherein the inclination adjusting mechanism includes: an upper portion (82) fixed to a lower portion of the transfer arm (FIG. 5); a lower portion (78) disposed below the upper portion to face the upper portion; a support portion (80) that rotatably supports the upper portion with respect to the lower portion; and at least two actuators (110/116/118) disposed between the upper portion and the lower portion;
Claim 2: wherein through-holes are formed through the upper portion and the lower portion (at 80 for insertion of 80);
Claim 3: wherein the upper portion and the lower portion have an annular shape (annual shape at 80 for insertion of 80);

Claim 6: wherein at least one of the at least two actuators is a piezo actuator or artificial muscle using air pressure (110 is an air cylinder that is an equivalent artificial muscle);
Claim 11: a processing chamber where a substrate (CR has W in FIG. 5) is accommodated and processed (multiple processing chambers in FIG. 1; “treatment”; transferring is considered processing in the art); and a transfer device configured to transfer the substrate accommodated in the processing chamber, wherein the transfer device includes: a transfer arm (84) to which a pick (88) is attached; and an inclination adjusting mechanism (82/78) disposed below the transfer arm and configured to adjust an inclination of the transfer arm (rotation arrow in FIG. 5), wherein the inclination adjusting mechanism includes: an upper portion (82) fixed to a lower portion of the transfer arm (FIG. 5); a lower portion (78) disposed below the upper portion to face the upper portion; a support portion (80) that rotatably supports the upper portion with respect to the lower portion; and at least two actuators (110/116/118) disposed between the upper portion and the lower portion;
Claim 12: transferring a substrate using a transfer device (CR has W in FIG. 5), 
wherein the transfer device includes: 
a transfer arm (84) attached to a pick (88); 
an inclination adjusting mechanism (82/78) disposed below the transfer arm and configured to adjust an inclination of the transfer arm (rotation arrow in FIG. 5), 
wherein the inclination adjusting mechanism has: 
an upper portion (82) fixed to a lower portion (FIG. 5) of the transfer arm; 
a lower portion (78) disposed below the upper portion to face the upper portion; 
a support portion (80) that rotatably supports the upper portion with respect to the lower portion; 

adjusting an inclination of the transfer arm by extending and contracting the at least two actuators (moving and damping are adjustments via 110/116/118);
transferring the substrate using the transfer arm whose inclination is adjusted (FIG. 1).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2018/0275192). (This is for the 103 rejections of Claims 7-8 below.)
Claim 1: a transfer arm (49/53) to which a pick (29) is attached; and an inclination adjusting mechanism (47/48) disposed below the transfer arm and configured to adjust an inclination of the transfer arm (paragraph [0043])), wherein the inclination adjusting mechanism includes: an upper portion (48) fixed to a lower portion of the transfer arm (FIG. 4); a lower portion (42/43) disposed below the upper portion to face the upper portion; a support portion (structure between 47/48) that rotatably supports the upper portion with respect to the lower portion; and at least two actuators (47) disposed between the upper portion and the lower portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwood et al. (US 2019/0019719) (“Atwood”) in view of Hosek et al. (US 2018/0104828) (“Hosek”). Atwood discloses:

Claim 9: wherein the transfer device is disposed in a vacuum state (104 of FIG. 2 is in vacuum region 125F in FIG. 1K, wherein load lock 102 creates vacuum state for region 125F);
Claim 10: an inclination sensor attached to the transfer arm and configured to measure an inclination of the transfer arm (FIG. 2, 400; paragraphs [0064]-[0065], “detecting a level/inclination of the transport arm 315”).
Atwood does not directly show:
Claim 1: an inclination adjusting mechanism disposed below the transfer arm and configured to adjust an inclination of the transfer arm, wherein the inclination adjusting mechanism includes: an upper portion fixed to a lower portion of the transfer arm; a lower portion disposed below the upper portion to face the upper portion; a support portion that rotatably supports the upper portion with respect to the lower portion; and at least two actuators disposed between the upper portion and the lower portion.
Hosek shows a similar device having:
Claim 1: an inclination adjusting mechanism disposed below the transfer arm and configured to adjust an inclination of the transfer arm, wherein the inclination adjusting mechanism includes: an upper portion (66) fixed to a lower portion of the transfer arm; a lower portion (44/64/70/72) disposed below the upper portion to face the upper portion; a support portion (62/64/54/58) that rotatably supports the upper portion with respect to the lower portion; and at least two actuators (36/38/46/48) disposed between the upper portion and the lower portion (paragraph [0029]);
for the purpose of improving the pitch, roll, and/or yaw of the pick for more accurate positioning of the pick on the transfer arm for increased transfer efficiency (paragraph [0004]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 
Claim 1: an inclination adjusting mechanism disposed below the transfer arm and configured to adjust an inclination of the transfer arm, wherein the inclination adjusting mechanism includes: an upper portion fixed to a lower portion of the transfer arm; a lower portion disposed below the upper portion to face the upper portion; a support portion that rotatably supports the upper portion with respect to the lower portion; and at least two actuators disposed between the upper portion and the lower portion;
for the purpose of improving the pitch, roll, and/or yaw of the pick for more accurate positioning of the pick on the transfer arm for increased transfer efficiency.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Yamada, FIG. 3 (“Yamada3”). Yamada discloses all the limitations of the claims as discussed above.
Yamada does not directly show:
Claim 7: an extensible/contractible body disposed around the inclination adjusting mechanism to cover the inclination adjusting mechanism;
Claim 8: wherein the extensible/contractible body is a bellows.
Yamada3 shows a similar device having:
Claim 7: an extensible/contractible body disposed around the inclination adjusting mechanism to cover the inclination adjusting mechanism (23/31/33 cover structures in FIG. 3);
Claim 8: wherein the extensible/contractible body is a bellows (bellows 23/31/33 cover structures in FIG. 3);
for the purpose of protecting the structures within the bellows as they adjust their positions to protect them from external contaminants for increased life of the apparatus. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada as taught by Yamada3 and include Yamada3’s similar device having:
Claim 7: an extensible/contractible body disposed around the inclination adjusting mechanism to cover the inclination adjusting mechanism;
Claim 8: wherein the extensible/contractible body is a bellows;
for the purpose of protecting the structures within the bellows as they adjust their positions to protect them from external contaminants for increased life of the apparatus.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652